DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.  
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/22/21 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
5.	Claim 12 objected to because of the following informalities:  in line 9, “and.” should be -- and --. Appropriate correction is required.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,190,581 B2 and claims 1-20 of U.S. Patent No. 10,954,933 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-14 of the US patent no. 10,190,581 B2 and claims 1-20 of U.S. Patent No. 10,954,933 B2.
After analyzing the language of the claims, initially it should be noted that the Patent No. 10,190,581 and 10,951,933 having the same inventive entity. The Assignee in all applications are the same. 
8. 	Claims 1, 12 and 18 of the instant application are anticipated by patent claim 1 of the US Patent No. 10,190,581 B2 and patent claims 1, 12 and 19 of U.S. Patent No. 10,954,933 B2 in that claims 1, 12 and 19 of the patens contains all the limitations of claims 1, 12 and 19 of instant application. Claims 1, 12 and 18 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
9.	A comparison of the independent claims in the instant application and patent application are shown in the table below.
US Patent No. 10,190,581
Instant Application (17/208037)
1. A fluid control system, comprising: a control module including at least one processor, wherein the control module is programmed to: receive at least one first signal that comprises information indicative of at least one of a triggering condition or a machine condition; and transmit at least one second signal, wherein the at least one first signal comprises information indicating that at least one of a temperature of a component of the machine exceeding a 
certain threshold, at least a portion of the machine being in a powered down state, or a combination thereof; a fluid maintenance system operatively 
associated with the control module, wherein the fluid maintenance system 
comprises a processor configured for: accessing machine data associated with 
the machine; accessing a fluid service operation schedule including at least 
one fluid maintenance operation associated with the machine data; and 
directing the control module to transmit the at least one second signal; and 
at least one fluid control circuit configured for receiving the at least one 
second signal from the control module, wherein the at least one second signal 
comprises at least one command instruction for initiating a post-lubrication 
fluid operation in accordance with the fluid service operation schedule, 
wherein the at least one second signal received by the fluid control circuit 
further comprises at least one command instruction for causing at least a 
portion of a prelubrication fluid system to perform the post-lubrication fluid 
operation, and wherein the post-lubrication fluid operation comprises operating a pump of the machine to perform a circulating fluid operation or a recycling fluid operation for the machine, wherein the circulating fluid operation or the recycling fluid operation is performed until the component of the machine is at a predetermined temperature level or a predetermined time period has expired.
1. A system for controlling a fluid operation of a machine, the system comprising: a main pump of the machine; a supplemental pump of the machine; a fluid maintenance circuit comprising a processing circuit; and a control system electrically couplable to the main pump, the supplemental pump and the fluid maintenance circuit, wherein the control system comprises a processing circuit and is configured to control a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule associated with the machine; and data associated with the machine.
1. A fluid control system, comprising: a control module including at least one processor, wherein the control module is programmed to: receive at least one first signal that comprises information indicative of at least one of a triggering condition or a machine condition; and transmit at least one second signal, wherein the at least one first signal comprises information indicating that at least one of a temperature of a component of the machine exceeding a 
certain threshold, at least a portion of the machine being in a powered down state, or a combination thereof; a fluid maintenance system operatively 
associated with the control module, wherein the fluid maintenance system 
comprises a processor configured for: accessing machine data associated with 
the machine; accessing a fluid service operation schedule including at least 
one fluid maintenance operation associated with the machine data; and 
directing the control module to transmit the at least one second signal; and 
at least one fluid control circuit configured for receiving the at least one 
second signal from the control module, wherein the at least one second signal 
comprises at least one command instruction for initiating a post-lubrication 
fluid operation in accordance with the fluid service operation schedule, 
wherein the at least one second signal received by the fluid control circuit 
further comprises at least one command instruction for causing at least a 
portion of a prelubrication fluid system to perform the post-lubrication fluid 
operation, and wherein the post-lubrication fluid operation comprises operating a pump of the machine to perform a circulating fluid operation or a recycling fluid operation for the machine, wherein the circulating fluid operation or the recycling fluid operation is performed until the component of the machine is at a predetermined temperature level or a predetermined time period has expired.
12. A system, comprising: a main pump of a machine; a supplemental pump of the machine; a fluid maintenance circuit comprising a processing circuit; and a control system electrically couplable to the main pump, the supplemental pump and the fluid maintenance circuit, wherein the control system comprises a control module and is configured for activating the supplemental pump to perform a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule; and data associated with the machine.
1. A fluid control system, comprising: a control module including at least one processor, wherein the control module is programmed to: receive at least one first signal that comprises information indicative of at least one of a triggering condition or a machine condition;  and transmit at least one second signal, wherein the at least one first signal comprises information indicating that at least one of a temperature of a component of the machine exceeding a 
certain threshold, at least a portion of the machine being in a powered down state, or a combination thereof;  a fluid maintenance system operatively 
associated with the control module, wherein the fluid maintenance system 
comprises a processor configured for: accessing machine data associated with 
the machine;  accessing a fluid service operation schedule including at least 
one fluid maintenance operation associated with the machine data;  and 
directing the control module to transmit the at least one second signal;  and 
at least one fluid control circuit configured for receiving the at least one 
second signal from the control module, wherein the at least one second signal 
comprises at least one command instruction for initiating a post-lubrication 
fluid operation in accordance with the fluid service operation schedule, 
wherein the at least one second signal received by the fluid control circuit 
further comprises at least one command instruction for causing at least a 
portion of a prelubrication fluid system to perform the post-lubrication fluid 
operation, and wherein the post-lubrication fluid operation comprises operating a pump of the machine to perform a circulating fluid operation or a recycling fluid operation for the machine, wherein the circulating fluid operation or the recycling fluid operation is performed until the component of the machine is at a predetermined temperature level or a predetermined time period has expired.
18. A system, comprising: a main pump of a machine; a supplemental pump of the machine; and means for activating the supplemental pump to perform a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule; and data associated with the machine.


Instant Application (17/208037)
 US Patent No. 10954933
1. A system for controlling a fluid operation of a machine, the system comprising: a main pump of the machine; a supplemental pump of the machine; a fluid maintenance circuit comprising a processing circuit; and a control system electrically couplable to the main pump, the supplemental pump and the fluid maintenance circuit, wherein the control system comprises a processing circuit and is configured to control a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule associated with the machine; and data associated with the machine.
1.  A system for controlling a post-lubrication fluid operation of a machine, 
the system comprising: at least one pump of the machine; a fluid maintenance 
system comprising: at least one memory device; and at least one processor 
configured to access the memory device, wherein the memory device stores 
machine data and a fluid operation service schedule; and a control system 
electrically coupled to the at least one pump and the fluid maintenance system, wherein the control system comprises at least one processor and is configured to control the post-lubrication operation of the machine based on at least one of the following: the machine data; and the fluid operation service schedule.
12. A system, comprising: a main pump of a machine; a supplemental pump of the machine; a fluid maintenance circuit comprising a processing circuit; and a control system electrically couplable to the main pump, the supplemental pump and the fluid maintenance circuit, wherein the control system comprises a control module and is configured for activating the supplemental pump to perform a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule; and data associated with the machine.
12.  A system, comprising: at least one pump of a machine; a fluid system 
comprising: at least one memory device; and at least one processor configured 
to access the memory device, wherein the memory device stores machine data and a fluid operation service schedule; and a control system electrically coupled to the fluid system and the at least one pump of the machine, wherein the control system comprises a control module and is configured for activating the at least one pump to perform a post-lubrication operation of the machine based on at least one of the following: the machine data; and the fluid operation service schedule.
18. A system, comprising: a main pump of a machine; a supplemental pump of the machine; and means for activating the supplemental pump to perform a post-lubrication operation of the machine based on at least one of the following: a fluid operation service schedule; and data associated with the machine.
19.  A system, comprising: at least one pump of a machine; a fluid system comprising: at least one memory device;  and at least one processor configured to access the memory device, wherein the memory device stores machine data and a fluid operation service schedule;  and means for activating the at least one pump to perform a post-lubrication operation of the machine based on at least one of the following: the machine data;  and the fluid operation service schedule.



Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “configured for activating a pump to perform a post-lubrication operation of the machine”, does not reasonably provide enablement for “configured for activating a supplemental pump to perform a post-lubrication operation of the machine” for claims 12 and 18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification does not disclose an indoor air conditioner; therefore, the specification is not enabling.
Claims 13-17, 19 and 20 rejected because they incorporate the deficiencies of claims 12 and 18 respectively.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what
structure, material, or acts perform the entire claimed function, without introducing any
new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are
implicitly or inherently set forth in the written description of the specification, perform
the claimed function. For more information, see 37 CFR l.75(d) and MPEP §§ 608.0l(o)
and 2181.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 16, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115